IN THE SUPREME COURT OF
               CALIFORNIA

              DAVID KAANAANA et al.,
               Plaintiffs and Appellants,
                            v.
       BARRETT BUSINESS SERVICES, INC., et al.,
             Defendants and Respondents.

                           S253458

           Second Appellate District, Division Eight
                   B276420 and B279838

             Los Angeles County Superior Court
                         BC496090



                        March 29, 2021

Justice Corrigan authored the opinion of the Court, in which
Chief Justice Cantil-Sakauye and Justices Liu, Cuéllar,
Kruger, Groban, and Jenkins concurred.

Justice Kruger filed a concurring opinion, in which Chief
Justice Cantil-Sakauye and Justice Jenkins concurred.
    KAANAANA v. BARRETT BUSINESS SERVICES, INC.
                            S253458


               Opinion of the Court by Corrigan, J.


      California’s prevailing wage law is a minimum wage
provision that generally applies to those employed on public
works. Different provisions define the term “public works” in
various contexts. As relevant here, the term includes “work
done” for certain types of government districts. (Lab. Code,
§ 1720, subd. (a)(2).)1 Plaintiffs are contract workers who act as
belt sorters for a county sanitation district. We hold that their
work falls within the definition of public works in section 1720,
subdivision (a)(2) (hereafter section 1720(a)(2)).
                       I. BACKGROUND
      Los Angeles County Sanitation District No. 2 (the District)
maintains and operates a system for the transfer and disposal
of refuse. (Health & Saf. Code, § 4741.) The Downey Area
Recycling and Transfer Facility and the Puente Hills Material
Recovery Facility are part of that system. At these warehouse-
style sites, refuse is received, recyclables are removed, and the
residual waste is transferred to landfills.
      Defendant Barrett Business Services, Inc. (Barrett)
contracted with the District to provide belt sorters and others to
staff and operate the two facilities. These workers were under
Barrett’s supervision and not considered District employees. In


1
        Further unspecified section references are to the Labor
Code.


                                1
         KAANAANA v. BARRETT BUSINESS SERVICES, INC.
                  Opinion of the Court by Corrigan, J.


each site, refuse is deposited onto a conveyor belt and manually
sorted. Belt sorters remove nonrecyclable materials, clear
obstructions, sort recyclables, and put them into containers.
    Plaintiffs in this class action sued Barrett and a former
manager on behalf of all belt sorters employed at the two
locations from April 2011 to September 2013. The complaint
alleged causes of action for failure to: (1) pay minimum and/or
prevailing wages; (2) pay overtime at prevailing wage rates; (3)
provide meal periods; and (4) timely pay all wages owed at the
time of termination. It also alleged unfair business practices
and sought both civil penalties and restitution of wages.
Plaintiffs alleged their work fell under section 1720(a)(2),
entitling them to prevailing wage compensation. Barrett moved
to strike plaintiffs’ prevailing wage allegations, arguing they
were not entitled to those wages because the District does not
fall under the statutory definition of a covered district and
plaintiffs’ labor was not the type of work covered by section
1720(a)(2). The trial court granted the motion to strike.2
      In a split decision, the Court of Appeal reversed the trial
court’s ruling on the motion to strike. The majority concluded
that plaintiffs’ belt sorting qualified as public work under




2
      An order granting a motion to strike is interlocutory and
generally not subject to immediate review absent extraordinary
circumstances. (See Oeth v. Mason (1967) 247 Cal.App.2d 805,
808.) After the trial court granted Barrett’s motion, the parties
stipulated to certain facts and trial proceeded on plaintiffs’ other
claims.


                                   2
           KAANAANA v. BARRETT BUSINESS SERVICES, INC.
                  Opinion of the Court by Corrigan, J.


section 1720(a)(2).3 (Kaanaana v. Barrett Business Services, Inc.
(2018) 29 Cal.App.5th 778, 798 (Kaanaana).)
                        II. DISCUSSION
      A.     Standard of Review
      There is no factual dispute about the kind of work
plaintiffs performed. Whether they were entitled to the
prevailing wage because their labor fell under the applicable
statutory definition of “public works” is a question of law we
review de novo. (City of Long Beach v. Department of Industrial
Relations (2004) 34 Cal.4th 942, 949 (City of Long Beach).)
      Since the original public works statutes were passed
nearly 90 years ago, the Legislature has enacted many
provisions relating to public works. Lawmakers have used
various formulations to describe what they intended to
designate as public works for purposes of these enactments.
When different formulations are used over the evolving history
of a concept, often reflecting the prevailing forces of the times or
the realities at play in different segments of the workplace,
courts occasionally encounter the need for statutory
interpretation. This is one such case.
      The essence of Barrett’s argument is that some definitions
of public work are limited to labor that generally involves
construction.   Perforce, they urge that all public works
provisions should be interpreted as so limited. The particular




3
     The Court of Appeal also addressed plaintiffs’ other trial
claims, and Barrett challenged those holdings in its petition for
review. We limited the scope of review to the question of
whether plaintiffs were employed on public works.


                                   3
           KAANAANA v. BARRETT BUSINESS SERVICES, INC.
                  Opinion of the Court by Corrigan, J.


provision at issue here does not include the limitation Barrett
insists upon.
      B.     The Statutory Framework
      California’s prevailing wage law was first enacted in 1931
as an uncodified measure.4 (Public Wage Rate Act or 1931 Act;
Stats. 1931, ch. 397, §§ 1‒6, p. 910‒912.) Congress enacted a
federal counterpart (40 U.S.C. § 3141 et seq.) the same year.
Both sets of legislation responded to the dire economic
conditions of the Great Depression, when private construction
diminished severely and “the oversupply of labor was exploited
by unscrupulous contractors to win government contracts . . . .”
(State Building & Construction Trades Council of California v.
Duncan (2008) 162 Cal.App.4th 289, 294 (Duncan); see also
Universities Research Assn. v. Coutu (1981) 450 U.S. 754, 773–
774.) The goal of prevailing wage laws was to give local
contractors and labor a fair opportunity to work on public
building projects that might otherwise be awarded to
contractors who hired cheaper out-of-market labor.
(Universities Research Assn., at p. 774.)
      The overarching purpose of the prevailing wage law is to
“protect and benefit employees on public works projects.”
(Lusardi Construction Co. v. Aubry (1992) 1 Cal.4th 976, 985
(Lusardi).) “This general objective subsumes within it a number
of specific goals: to protect employees from substandard wages
that might be paid if contractors could recruit labor from distant


4
      The prevailing wage law replaced an earlier law that
“required payment of at least $2 per day for labor on public
works.” (State Building & Construction Trades Council of
California v. City of Vista (2012) 54 Cal.4th 547, 554, fn. 2 (City
of Vista), citing Stats. 1897, ch. 88, § 1, p. 90.)


                                   4
         KAANAANA v. BARRETT BUSINESS SERVICES, INC.
                 Opinion of the Court by Corrigan, J.


cheap-labor areas; to permit union contractors to compete with
nonunion contractors; to benefit the public through the superior
efficiency of well-paid employees; and to compensate nonpublic
employees with higher wages for the absence of job security and
employment benefits enjoyed by public employees.” (Id. at p.
987.) Courts liberally construe the law to fulfill these purposes.
(City of Long Beach, supra, 34 Cal.4th at pp. 949–950; see also
Azusa Land Partners v. Department of Industrial Relations
(2010) 191 Cal.App.4th 1, 15 (Azusa).)
      Generally, prevailing wages must be paid to all those
“employed on public works” (§ 1771), including those “employed
by contractors or subcontractors in the execution of any contract
for public work”5 (§ 1772). This requirement only applies to
work performed under contract, not to “work carried out by a
public agency with its own forces.” (§ 1771.) The body awarding
a public work contract must obtain the prevailing wage rate for
each type of worker needed. (§ 1773.) A “contractor to whom
the contract is awarded . . . shall pay not less than the specified
prevailing rates of wages to all workmen employed in the
execution of the contract.” (§ 1774.) A contractor who fails to do
so is liable for the deficiency and subject to a penalty. (§ 1775.)
The statutory obligation to pay prevailing wages is independent
of any contractual requirement. (Lusardi, supra, 1 Cal.4th at




5
      The prevailing wage law uses the plural term “public
works” as well as the singular term “public work.” (See §§ 1720,
subd. (a)(1) & (2), 1770, 1771, 1772.) We use the terms
interchangeably.


                                  5
        KAANAANA v. BARRETT BUSINESS SERVICES, INC.
                 Opinion of the Court by Corrigan, J.


pp. 981–982.) Prevailing wages must be paid regardless of any
private agreement. (Id. at p. 988.)
      “Public works” is a term of art defined by section 1720 and
the sections that follow. (See §§ 1720(a), 1720.2‒1720.9.) The
protections afforded by the prevailing wage laws only extend to
activities that qualify as public work. Section 1720(a) sets out
eight separate definitions of the term. It provides in full that
“[a]s used in this chapter,[6] ‘public works’ means all of the
following: [¶] (1) Construction, alteration, demolition,
installation, or repair work done under contract and paid for in
whole or in part out of public funds, except work done directly
by a public utility company pursuant to order of the Public
Utilities Commission or other public authority. For purposes of
this paragraph, ‘construction’ includes work performed during
the design, site assessment, feasibility study, and other
preconstruction phases of construction, including, but not
limited to, inspection and land surveying work, regardless of

6
      The chapter mentioned is chapter 1 of part 7 of division 2
of the Labor Code, entitled “Public Works.” It will be referred to
as the “Public Works Chapter.” In addition to the above-noted
prevailing wage provisions, it contains the following statutes
governing aspects of employment on public works: (1) section
1778, which makes it a felony to take for one’s own use wages
earned by a worker for services rendered upon any public work;
(2) section 1779, which makes it a misdemeanor to charge or
collect a fee to assist any person in procuring or registering for
public work; and (3) section 1811, which limits to eight hours
the workday of any worker employed on public work. When the
Labor Code was codified in 1937, this chapter also contained a
statute prohibiting the employment of those who were not
United States citizens. (Public Works Alien Employment Act;
Stats. 1937, ch. 90, § 1850, p. 246, amended by Stats. 1973, ch.
77, § 19, pp. 129‒130.) The significance of these other statutes
is explained below.


                                  6
         KAANAANA v. BARRETT BUSINESS SERVICES, INC.
                  Opinion of the Court by Corrigan, J.


whether any further construction work is conducted, and work
performed during the postconstruction phases of construction,
including, but not limited to, all cleanup work at the jobsite. For
purposes of this paragraph, ‘installation’ includes, but is not
limited to, the assembly and disassembly of freestanding and
affixed modular office systems. [¶] (2) Work done for irrigation,
utility, reclamation, and improvement districts, and other
districts of this type. ‘Public works’ does not include the
operation of the irrigation or drainage system of any irrigation
or reclamation district, except as used in Section 1778 relating to
retaining wages. [¶] (3) Street, sewer, or other improvement
work done under the direction and supervision or by the
authority of any officer or public body of the state, or of a
political subdivision or district thereof, whether the political
subdivision or district operates under a freeholder’s charter or
not. [¶] (4) The laying of carpet done under a building lease-
maintenance contract and paid for out of public funds. [¶] (5)
The laying of carpet in a public building done under contract and
paid for in whole or in part out of public funds. [¶] (6) Public
transportation demonstration projects authorized pursuant to
Section 143 of the Streets and Highways Code. [¶] (7) (A)
Infrastructure project grants from the California Advanced
Services Fund pursuant to Section 281 of the Public Utilities
Code. [¶] (B) For purposes of this paragraph, the Public Utilities
Commission is not the awarding body or the body awarding the
contract, as defined in Section 1722. [¶] (8) Tree removal work
done in the execution of a project under paragraph (1).” (Italics
added.)
      This case involves the italicized definition, which contains
three basic elements: (1) work; (2) done for an irrigation, utility,
reclamation, improvement, or other similar district (a covered


                                   7
         KAANAANA v. BARRETT BUSINESS SERVICES, INC.
                  Opinion of the Court by Corrigan, J.


district); except (3) the operation of an irrigation or drainage
system for an irrigation or reclamation district (irrigation
exclusion). This dispute revolves around the first element.
Barrett concedes that the District is a covered district and that
the irrigation exclusion does not apply.7 But Barrett argues that
the only “work” covered by section 1720(a)(2) is the work of
“[c]onstruction, alteration, demolition, installation, or repair”
described in the inclusive detail of section 1720, subdivision
(a)(1) (hereafter section 1720(a)(1)).8 Because plaintiffs’ sorting
duties did not involve any of those activities, Barrett argues they
were not employed on public works under section 1720(a)(2).
Plaintiffs counter that the term “work” encompasses a broader
range of activities, including their own.
      In essence, Barrett argues the construction and
installation provision (§ 1720(a)(1)) modifies the covered district
provision (§ 1720(a)(2)). Plaintiffs argue section 1720(a) sets out
eight independent definitions of “public work.” Plaintiffs have
the better argument.




7
      On appeal, Barrett argued plaintiffs’ work fell within that
exclusion because it was the “operational” work of the District.
The court concluded Barrett had waived the argument by failing
to raise it in the motion to strike. Nevertheless, the court held
plaintiffs’ work did not fall within the exclusion because the
“operation of a recycling system for a sanitation district is not
the operation of an irrigation or drainage system of an irrigation
or reclamation district.” (Kaanaana, supra, 29 Cal.App.5th at
p. 798.) Barrett does not challenge that conclusion.
8
      To avoid needless repetition, we refer to all of the activities
encompassed in section 1720(a)(1) as construction or
installation work, or construction-type work.


                                   8
           KAANAANA v. BARRETT BUSINESS SERVICES, INC.
                  Opinion of the Court by Corrigan, J.


      C.     Analysis
      Familiar principles guide our consideration.         Our
fundamental task is to ascertain the Legislature’s intent and
effectuate the law’s purpose, giving the statutory language its
plain and commonsense meaning. (Garcia v. McCutchen (1997)
16 Cal.4th 469, 476.) We examine that language in the context
of the entire statutory framework to discern its scope and
purpose and to harmonize the various parts of the enactment.
(Coalition of Concerned Communities, Inc. v. City of Los Angeles
(2004) 34 Cal.4th 733, 737.) “If the language is clear, courts
must generally follow its plain meaning unless a literal
interpretation would result in absurd consequences the
Legislature did not intend. If the statutory language permits
more than one reasonable interpretation, courts may consider
other aids, such as the statute’s purpose, legislative history, and
public policy.” (Ibid.) The wider historical circumstances of a
law’s enactment may also assist in ascertaining legislative
intent, supplying context for otherwise ambiguous language.
(See California Mfrs. Assn. v. Public Utilities Com. (1979) 24
Cal.3d 836, 844.)
      Unlike the construction and installation provision of
section 1720(a)(1), the covered district provision defines public
work not in terms of the tasks performed but in terms of the
governmental district for which it is done. It does not set out an
assortment of activities as the construction and installation
provision does. Instead, the covered district provision simply
refers to “work.” Standing on its own, this generic term may
embrace myriad endeavors. However, words used in a statute
are considered in context, not isolation. Bearing this context in
mind, it appears the Legislature intended the covered district
provision to include a wider array of tasks than construction-

                                   9
         KAANAANA v. BARRETT BUSINESS SERVICES, INC.
                  Opinion of the Court by Corrigan, J.


type labor. Other provisions in section 1720(a) contain limiting
language when defining street and sewer work, carpet laying,
demolition and infrastructure projects, and tree removal as
public work. The covered district definition does not. It speaks
only of “work.” This lack of any limiting language is significant.
Moreover, the legislative history of the statute and surrounding
provisions indicate the language used by the Legislature
reflected an informed choice.
            1.    Statutory Definitions of Public Works
                  a.     Section 1720, subdivision (a)
      When the Public Wage Rate Act was enacted in 1931, the
law’s application was expressly limited to workers engaged in
construction work. (See Metropolitan Water Dist. v. Whitsett
(1932) 215 Cal. 400, 415–416.) The law’s operative provision
required payment of prevailing wages “to all laborers, workmen
and mechanics employed by or on behalf of” the state or a local
government “engaged in the construction of public works,
exclusive of maintenance work.” (Stats. 1931, ch. 397, § 1, p.
910, italics added.) The law’s definitional provision made clear
that this construction limitation also applied to work done for
covered districts. It specified that the following activities “shall
be held to be ‘public works’ within the meaning of this act”: (1)
“[c]onstruction work done for irrigation, utility, reclamation,
improvement and other districts, or other public agency or
agencies, public officer or body”; (2) “street, sewer and other
improvement work done under the direction and supervision or
by the authority of any officer or public body of the state, or of
any political subdivision, district or municipality thereof”; and
(3) “construction or repair work done under contract, and paid
for in whole or in part out of public funds, other than work done


                                  10
        KAANAANA v. BARRETT BUSINESS SERVICES, INC.
                 Opinion of the Court by Corrigan, J.


directly by any public utility company pursuant to order of the
railroad commission or other public authority.” (Stats. 1931, ch.
397, § 4, pp. 911‒912, italics added.)
      In 1937, the Legislature enacted the Labor Code,
incorporating the core provisions of the Public Wage Rate Act
into the newly codified Public Works Chapter. (See Stats. 1937,
ch. 90, §§ 1720‒1721, 1724, 1726‒1729, 1770‒1777, pp. 241‒
244.) In section 1720, the Legislature set out the three
definitions of public works that would apply to this new chapter.
Two of the definitions were substantively identical to those in
the Public Wage Rate Act. The covered district provision was
not. The Legislature changed that definition in two ways. First,
it added the irrigation exclusion and, second, it removed the
word “construction” as a modifier of “work.”9
    When the Legislature alters statutory language, “as for
example when it deletes express provisions of the prior version,”


9
      As enacted, section 1720 provided that “[a]s used in this
chapter, ‘public works’ means: [¶] (a) Construction or repair
work done under contract and paid for in whole or in part out of
public finds, except work done directly by any public utility
company pursuant to order of the Railroad Commission or other
public authority. [¶] (b) Work done for irrigation, utility,
reclamation and improvement districts, and other districts of
this type. ‘Public work’ shall not include the operation of the
irrigation or drainage system of any irrigation or reclamation
district, except as used in sections 1850 to 1854 of this code
relating to employment of aliens, and section 1778 relating to
retaining wages. [¶] (c) Street, sewer or other improvement work
done under the direction and supervision or by the authority of
any officer or public body of the State, or of any political
subdivision or district thereof, whether such political
subdivision or district operates under a freeholder’s charter or
not.” (Stats. 1937, ch. 90, § 1720, p. 241.)


                                 11
         KAANAANA v. BARRETT BUSINESS SERVICES, INC.
                 Opinion of the Court by Corrigan, J.


the presumption is that it intended to change the law’s meaning.
(Dix v. Superior Court (1991) 53 Cal.3d 442, 461.) Here, the
Legislature’s deletion of the word “construction” indicates an
intent to expand, beyond construction work, the assortment of
activities that would qualify as public works when done for a
covered district. (Cf. County of Los Angeles v. State of California
(1987) 43 Cal.3d 46, 55.) 10
      Barrett concedes the Legislature removed the word
“construction” from the covered district provision. But it argues
that apart from this “ambiguous deletion,” there is no evidence
the Legislature intended to enlarge section 1720(a)(2)’s
application beyond “publicly funded construction or repair
projects.” Barrett points to section 2, which provides that
insofar as its provisions “are substantially the same as existing
provisions relating to the same subject matter, [they] shall be
construed as restatements and continuations thereof and not as
new enactments.” Barrett also points to this court’s statements
in City of Vista, supra, 54 Cal.4th 547, that when the Legislature
“established the Labor Code in 1937, it replaced the 1931 Public
Wage Rate Act with a revised, but substantively unchanged,
version of the same law” and that “the prevailing wage law’s
general purpose and scope remain largely unchanged.” (City of


10
       Barrett and amici curiae argue that plaintiffs’
interpretation of section 1720(a)(2) would make the prevailing
wage law applicable to every type of contract worker doing work
for a covered district, including accountants, lawyers, and other
professionals. They urge this was not the Legislature’s intent.
We need not specify the precise outer boundaries of section
1720(a)(2) here. For our purposes, it suffices to observe that the
prevailing wage law is designed to protect laborers, workers,
and mechanics employed on public works (see §§ 1771, 1723)
and that plaintiffs fall squarely within that class.


                                 12
         KAANAANA v. BARRETT BUSINESS SERVICES, INC.
                  Opinion of the Court by Corrigan, J.


Vista, at p. 555.) Based on those authorities, Barrett contends
that the “codification of the 1931 Act into the present-day Labor
Code was not meant to overhaul existing law in general, or
subsection 1720(a)(2) in particular.”
      Barrett’s   characterization      sweeps     too   broadly   and
overlooks important qualifiers in the authorities it cites. Section
2, as might be expected in a new codification of existing law,
points to the nature of the transition.          Insofar as the
codifications are substantially the same as existing provisions
they are to be construed as restatements, not new enactments.
If the Legislature intended the codification to make no changes
from the 1931 Act, it could simply have adopted the existing
language or been more categorical and said in section 2 that any
change wrought by codification was not intended to modify
existing law. It did neither. The covered district provision it
codified is not substantially the same as the comparable
provision in the 1931 Act. This court’s general characterizations
in City of Vista do not suggest to the contrary. That case did not
address the scope of the covered district provision or any other
provision in the prevailing wage law. It also used qualifying
language similar to section 2.
      Other textual indications in the three definitions adopted
in 1937 support a conclusion that section 1720(a)(2) covers more
than just construction-type work. First, the other two public
works definitions clearly referred to the specific kinds of work
included: “[c]onstruction . . . or repair work” and “[s]treet, sewer
or other improvement work.” (§ 1720, former subds. (a), (c),
renumbered as subds. (a)(1), (a)(3) by Stats. 2001, ch. 938, § 2,
pp. 7509‒7510, italics added.) The Legislature chose not to
employ such limitations as to work done for covered districts. It
is not for us to insert a limitation the Legislature excluded. (See

                                  13
        KAANAANA v. BARRETT BUSINESS SERVICES, INC.
                 Opinion of the Court by Corrigan, J.


Wasatch Property Management v. Degrate (2005) 35 Cal.4th
1111, 1118.) A court “may not rewrite a statute, either by
inserting or omitting language, to make it conform to a
presumed intent that is not expressed.” (Cornette v. Department
of Transportation (2001) 26 Cal.4th 63, 73–74.)
      Second, section 1720(a)(2) excludes from its definition of
public works the operation of an irrigation or drainage system.
This exclusion would be unnecessary if the scope of section
1720(a)(2) were limited to construction-type work, as Barrett
argues. The Legislature “does not engage in idle acts, and no
part of its enactments should be rendered surplusage if a
construction is available that avoids doing so.” (Mendoza v.
Nordstrom, Inc. (2017) 2 Cal.5th 1074, 1087.)
      Barrett reads this exclusionary language differently. It
starts from the premise that the covered district provision only
applies to construction-type work, and thus that the operation
of an irrigation or drainage system is not “public works” under
that definition. It then contends that the exclusionary language
should be read to mean that such operational work is included
in the definition of “public works,” but only for purposes of
section 1778 and the now-repealed Public Works Alien
Employment Act. This argument does not withstand scrutiny.
It depends on a reading which adds the word “construction” to
the first sentence of the statute, a reading we have already
rejected.     Moreover, if the Legislature intended section
1720(a)(2) to work as proposed, it could have done so by limiting
the subdivision’s reach to construction-type work, as it did in
section 1720(a)(1), and then adding that “the operation of the
irrigation or drainage system of an irrigation or reclamation
district” also qualified as public works for limited purposes.



                                 14
        KAANAANA v. BARRETT BUSINESS SERVICES, INC.
                 Opinion of the Court by Corrigan, J.


      The plain language of section 1720(a)(2), when read in
context, indicates that its scope is not limited to construction-
type work. That interpretation serves the prevailing wage law’s
purposes. It protects those who work under contract for covered
districts from substandard wages, benefits the public through
the superior efficiency of well-compensated workers, and results
in higher wages to make up for lack of job security and benefits
that normally attach to public employment.
      The proposed Labor Code, drafted by the California Code
Commission in 1936, also supports a conclusion the Legislature
intended to broaden the range of activities that would qualify as
public work when done for a covered district. The preface to the
proposed Labor Code explained that its purpose was to “present
in a single statute all of the existing statutory law relating to
[the] subject” of labor, including “conditions of employment.”
(Cal. Code Com. Office, Proposed Lab. Code (1936) p. v. (1936
Proposed Labor Code).) The public works definitions eventually
codified in section 1720 were taken word for word from the
Commission’s proposed code. (See 1936 Proposed Lab. Code,
§ 1720, p. 85.) The proposed code thus provides guidance in
interpreting the codified statute. (Cf. Fluor Corp. v. Superior
Court (2015) 61 Cal.4th 1175, 1194–1195 [reviewing the
proposed Ins. Code to interpret the Ins. Code].)
     In a note to proposed section 1720, the Code Commission
explained how it devised each definition of “public works.” The
commission stated that subdivision (a) of the proposed statute,
the substance of which is now the construction and installation
provision (§ 1720(a)(1)), was taken “verbatim” from the
analogous definition of public works in the 1931 Act. (1936
Proposed Lab. Code, note to § 1720, p. 85.) The covered district
provision (§ 1720(a)(2)), on the other hand, was crafted from four

                                 15
         KAANAANA v. BARRETT BUSINESS SERVICES, INC.
                  Opinion of the Court by Corrigan, J.


separate statutes governing aspects of public works
employment. (1936 Proposed Lab. Code, note to § 1720, p. 85.)
Those statutes were the 1931 Act, the Public Works Alien
Employment Act, and former sections 653c and 653g of the
Penal Code.11 (1936 Proposed Lab. Code, note to § 1720, p. 85.)
A brief summary of the scope of each provision illuminates the
scope of the definition eventually adopted.
      As noted, the 1931 Act only applied to “construction work.”
(Stats. 1931, ch. 397, § 4, pp. 911‒912.) The Public Works Alien
Employment Act was also adopted in 1931. (Stats. 1931, ch. 398,
§§ 1‒5, pp. 913‒915.) It prohibited any contractor acting “upon
any public work” from employing anyone who was not a United
States citizen. (Stats. 1931, ch. 398, § 1, p. 913.) It identified as
“ ‘public work’ within the meaning of this act” any “[w]ork done
for irrigation, utility, reclamation, improvement and other
districts, or other public agency or agencies, public officer or
body.” (Stats. 1931, ch. 398, § 3, p. 914.) This definition did not
limit its application to construction work.
      Former section 653c of the Penal Code, enacted in 1905,
established an eight-hour workday for “any laborer, workman,
or mechanic employed upon any of the public works of,” or “upon
work done for,” the state or any political subdivision. (Stats.
1905, ch. 505, § 1, p. 666.) It did not define public works or
otherwise set out its scope. In 1929, the Legislature amended
the statute to embrace “[w]ork done for irrigation, utility,


11
      The Code Commission also cited former section 653d of the
Penal Code, which made it a felony to take, keep, or receive the
wages of any laborer upon public works. (Stats. 1905, ch. 505,
§ 2, p. 667.) That statute, however, did not specifically define
the term “public works” or delineate its scope.


                                  16
         KAANAANA v. BARRETT BUSINESS SERVICES, INC.
                  Opinion of the Court by Corrigan, J.


reclamation and improvement districts, and other districts of
this type . . . ; provided, however, that nothing in this section
shall apply to the operation of the irrigation or drainage system
of any irrigation or reclamation district.” (Stats. 1929, ch. 793,
§ 1, p. 1603.) Two points are noteworthy. Again, the definition
of public works was not limited to construction work for covered
districts. And the Legislature demonstrated its ability to create
exceptions or limitations when it so intended.
      Former section 653g of the Penal Code made it a crime to
charge a fee to register or place any person in public work, or to
give information as to where such employment might be
procured. (Stats. 1933, ch. 174, § 1, p. 620.) It defined the “term
‘public work’ as used in this section” to include “construction,
alteration and repair work done for irrigation, utility,
reclamation and improvement districts, and other districts of
this type.” (Stats. 1933, ch. 174, § 1, p. 621.) Similar to the 1931
Act, this definition limited the activities that qualified as public
work when done for a covered district to construction, alteration,
and repair work.
     The operative provisions of each of these enactments were
placed in the Public Works Chapter when the Labor Code was
passed.12 The Code Commission’s explanatory note makes clear
the definition of public work adopted for the covered district
provision was an amalgam of different existing statutes. These
various enactments demonstrate that the Legislature knew how

12
      (See Stats. 1937, ch. 90, §§ 1720‒1721, 1724, 1726‒1729,
1770‒1777, pp. 241‒244 [1931 Act]; Stats. 1937, ch. 90, § 1850,
p. 246 [Public Works Alien Employment Act]; Stats. 1937, ch.
90, § 1811, p. 245 [former § 653c of the Pen. Code]; Stats. 1937,
ch. 90, § 1779, p. 244 [former § 653g of the Pen. Code]; Stats.
1937, ch. 90, § 1778, p. 244 [former § 653d of the Pen. Code].)


                                  17
        KAANAANA v. BARRETT BUSINESS SERVICES, INC.
                 Opinion of the Court by Corrigan, J.


to limit the definition of public work to construction-type work
but knowingly eschewed such a limitation in drafting section
1720(a)(2). That it did so undermines Barrett’s argument that
the unlimited term “work” in section 1720(a)(2) must be
restricted by the different formulation in section 1720(a)(1).
                  b.    Barrett’s Other Arguments
      Barrett argues the other seven definitions of “public
works” in the current version of section 1720(a) describe
activities that “consist of or [are] closely allied with the
‘construction, alteration, demolition, installation, or repair’ of
public infrastructure.” Relying on the principle “that words
grouped in a list should be given related meaning” (Third
National Bank v. Impac Limited, Inc. (1977) 432 U.S. 312, 322),
Barrett urges that the term “work” in section 1720(a)(2) should
be similarly limited in scope. This argument’s premise is
unsupported.
      The types of projects included in section 1720(a)’s
definitions of “public works” reflect no clear common theme, but
rather a scattershot series of subjects. Section 1720(a)(4) and
section 1720(a)(5) apply to carpet laying. Section 1720(a)(6)
covers specific types of public transportation demonstration
projects. Section 1720(a)(8) treats some tree removal work as
public works. Barrett’s argument might have force if the other
parts of section 1720(a) centered around a unified type of work,
but it has limited purchase given the actual breadth of topics
treated as public works by the statute as written. Contrary to
Barrett’s assertion, the language of the other definitions shows
that the Legislature knows how to circumscribe the range of
activities that qualify as public works when it chooses to do so.




                                 18
         KAANAANA v. BARRETT BUSINESS SERVICES, INC.
                 Opinion of the Court by Corrigan, J.


      Relying on the principle of in pari materia, Barrett argues
the term “work” in section 1720(a)(2) must be limited to
construction work to make that statute consistent with other
statutes defining public works. Barrett points to sections
1720.2, 1720.3, 1720.6, 1720.7, and 1750, subdivision (b)(1).
      Statutes are considered to be in pari materia when they
relate to the same person or thing, or class of persons or things,
or have the same purpose or object. (Walker v. Superior Court
(1988) 47 Cal.3d 112, 124, fn. 4.) Such statutes should “be
construed together so that all parts of the statutory scheme are
given effect.” (Lexin v. Superior Court (2010) 47 Cal.4th 1050,
1090–1091.)      “Identical language appearing in separate
provisions dealing with the same subject matter should be
accorded the same interpretation.” (Walker, at p. 132.)
      The first four statutes cited by Barrett provide that for
certain limited purposes, including the application of prevailing
wage laws, the term “public works” also means: (1) “any
construction work done under private contract,” if certain
conditions exist (§ 1720.2); (2) the hauling of certain refuse from
a public works site to an outside disposal location (§ 1720.3,
subd. (b)); (3) “any construction, alteration, demolition,
installation, or repair work done under private contract,” if
certain conditions exist (§ 1720.6); and (4) “any construction,
alteration, demolition, installation, or repair work done under
private contract on a project for a general acute care hospital”
(§ 1720.7). Barrett points out that each of these statutes limits
the activities that qualify as public works to construction or
infrastructure-related work. It urges us to similarly limit the
types of activities that qualify as public works under section
1720(a)(2) to harmonize the statutes.



                                 19
        KAANAANA v. BARRETT BUSINESS SERVICES, INC.
                 Opinion of the Court by Corrigan, J.


      But the principle of harmonization does not authorize
courts to rewrite statutes. (State Dept. of Public Health v.
Superior Court (2015) 60 Cal.4th 940, 956.) Where the
Legislature chooses to define the same term differently in two
different provisions, neither definition should be “rewritten
under the guise of an in pari materia construction.” (People v.
Honig (1996) 48 Cal.App.4th 289, 328.)
       The last cited statute, section 1750, subdivision (b)(1),
defines the phrase “public works project” for purposes of article
1.5 of the Public Works Chapter. That article addresses the
rights of a nonwinning bidder to sue a winning bidder when the
winning bidder violated the law to secure the bid. (§ 1750, subd.
(a)(1).) It defines the phrase “ ‘public works project’ ” as “the
construction, repair, remodeling, alteration, conversion,
modernization, improvement, rehabilitation, replacement, or
renovation of a public building or structure.” (§ 1750, subd.
(b)(1).) Barrett urges that the meaning of public works in
section 1720(a)(2) should be similarly limited. Obviously, the
phrase “public works project” is different from the term “public
work.” “Public works project” is used to denote the scope of the
contract put out for bid. There is no indication that, when the
Legislature addressed the availability of civil litigation among
private parties, it intended to amend or limit the scope of the
term “public work” in other contexts.
       Next, Barrett argues that statutes outside the Labor Code
show that the term “public works” is commonly understood as
being limited to “construction of works to be owned by and used
for the benefit of the public.” Barrett points to the following
statutes: Health and Safety Code section 50675.4, subdivision
(c)(2); Health and Safety Code section 50898.2, subdivision
(c)(1)(E); Health and Safety Code section 125290.65, subdivision

                                 20
        KAANAANA v. BARRETT BUSINESS SERVICES, INC.
                 Opinion of the Court by Corrigan, J.


(b)(1)(E); Public Utilities Code section 3354; Government Code
section 63036; Government Code section 5956.8; Streets and
Highways Code section 27189; and Fish and Game Code section
1350, subdivision (a). All but the last of these provisions
mandate payment of prevailing wages on construction projects
authorized or funded by various state laws and programs. 13
According to Barrett, these statutes show that the Legislature
has consistently applied prevailing wage requirements only to
construction- and infrastructure-related work activities.
      This argument fails for two reasons. First, the fact
construction projects authorized by other statutes must comply
with prevailing wage laws does not mean that those laws only
apply to construction projects. Second, each of the statutes
Barrett cites was enacted years after and did not purport to
amend section 1720(a)(2).14 They provide little insight as to
what the Legislature intended when it enacted the covered
district provision.



13
      Fish and Game Code section 1350, subdivision (a) provides
that agreements between the Department of Fish and Wildlife
and other agencies to provide for the construction, management,
or maintenance of facilities are not exempt from prevailing
wages laws.
14
      (See Stats. 1957, ch. 754, § 1 [adding § 1350 to Fish & G.
Code]; Stats. 1957, ch. 1455, § 1 [adding § 27189 to Sts. & Hy.
Code]; Stats. 1994, ch. 94, § 1 [adding § 63036 to Gov. Code];
Stats. 1996, ch. 1040, § 1 [adding § 5956.8 to Gov. Code]; Stats.
1999, ch. 637, § 2 [adding § 50675.4 to Health & Saf. Code];
Stats. 2000, ch. 957, § 2 [adding § 50898.2 to Health & Saf.
Code]; Stats. 2001, 1st Ex. Sess. 2001–2002, ch. 10, § 1 [adding
§ 3354 to Pub. Util. Code)].) Section 125290.65 was added to the
Health and Safety Code by an initiative measure, Proposition
71, as approved by voters in November 2004.


                                 21
        KAANAANA v. BARRETT BUSINESS SERVICES, INC.
                 Opinion of the Court by Corrigan, J.


       Finally, Barrett points to Public Contract Code sections
1101, 7103, subdivision (e), and 22200, subdivision (a), each of
which defines the terms “public work” or “public works contract”
for limited purposes. But again, these definitions only apply for
the limited purposes involved. They do not apply to the Public
Works Chapter.
            2.    Case Law and Administrative Decisions
      The parties argue that case law and administrative
decisions interpreting section 1720(a)(2) support their
respective positions.
                  a.    Case Law
      Plaintiffs rely on three cases: Reclamation Dist. No. 684 v.
Department of Industrial Relations (2005) 125 Cal.App.4th 1000
(Reclamation Dist. No. 684); Azusa, supra, 191 Cal.App.4th 1;
and Reliable Tree Experts v. Baker (2011) 200 Cal.App.4th 785
(Reliable Tree Experts). Each case tangentially addressed
whether labor other than construction and installation qualified
as public work.
      Azusa is the most relevant of the three. In that case, a
developer challenged a ruling that contract workers doing
construction work for a group of government entities, including
a community facilities district, were entitled to prevailing wages
under section 1720(a)(1). (Azusa, supra, 191 Cal.App.4th at pp.
10–13.) The developer argued that some of the work qualified
as public work under section 1720(a)(2), because it was done for
a covered district, and that only that work should be subject to
prevailing wage requirements. It urged that, if all the work
were deemed to be covered by section 1720(a)(1), section
1720(a)(2) would be rendered superfluous. (Azusa, at p. 19.)
The Court of Appeal rejected that argument, concluding that not


                                 22
         KAANAANA v. BARRETT BUSINESS SERVICES, INC.
                  Opinion of the Court by Corrigan, J.


all of section 1720(a)(2) is “subsumed” by section 1720(a)(1).
(Azusa, at p. 20.) The court reasoned that section 1720(a)(2)
covered work done for a narrower range of government entities,
but that it applied to a broader range of tasks. (Azusa, at p. 20.)
While section 1720(a)(1) was limited to construction-type work,
section 1720(a)(2) had “no similar limitation as to the type of
work that may be performed for improvement districts.” (Azusa,
at p. 20.) Though Azusa did not address whether the work done
for the district was public work under section 1720(a)(2), the
case sheds light on our understanding of the broader statutory
scheme. Most significantly, Azusa treated section 1720(a)(1)
and section 1720(a)(2) as separate provisions with “equal
dignity.” (Kaanaana, supra, 29 Cal.App.5th at p. 797.) This
treatment undermines Barrett’s argument that any of section
1720(a)’s definitions limits another one of its definitions. The
same can be said for the other two cases plaintiffs cite. (See
Reclamation Dist. No. 684, supra, 125 Cal.App.4th at p. 1006
[“[t]he general rule is that any work done for a reclamation
district is ‘public work’ ”]; see also Reliable Tree Experts, supra,
200 Cal.App.4th at p. 795, fn. 8.)
                  b.     Administrative decisions
      The Legislature has granted the Director of the
Department of Industrial Relations (Department) “quasi-
legislative authority to determine coverage of projects or types
of work under the prevailing wage laws.” (§ 1773.5, subd. (d).)
Although ultimate responsibility for statutory interpretation
rests with the courts, an agency’s interpretation “is ‘one among
several tools available to the court’ when judging the [statute’s]
meaning and legal effect.” (Oxbow Carbon & Minerals, LLC v.
Department of Industrial Relations (2011) 194 Cal.App.4th 538,
546; see also City of Long Beach, supra, 34 Cal.4th at p. 951.)

                                  23
        KAANAANA v. BARRETT BUSINESS SERVICES, INC.
                 Opinion of the Court by Corrigan, J.


An agency’s interpretation is entitled to deference if it is long-
standing, consistent, and contemporaneous. (Duncan, supra,
162 Cal.App.4th at p. 303.) A vacillating position warrants no
deference. (Ibid.) Such is the case here.
     The trial court relied on a 2006 Department decision15 in
granting Barrett’s motion. The question was whether workers
hauling biosolids for a sanitation district were entitled to
prevailing wages. (Orange County Biosolids, supra, at p. 1.) The
Department concluded they were not, stating, “[T]he most
reasonable way to define the scope of section 1720(a)(2) is to
require that the work fall within one of the types of covered work
enumerated” in section 1720(a)(1). (Orange County Biosolids, at
p. 4.) Because the hauling of biosolids was “not an activity
encompassed by” section 1720(a)(1), it was “not covered work
under section 1720(a)(2).” (Orange County Biosolids, at p. 4.)
      In an amicus brief, the District and others urge us to defer
to the interpretation of section 1720(a)(2) in Orange County
Biosolids.   They argue plaintiffs’ position contradicts the
Department’s long-standing interpretation of section 1720(a)(2).
They assert the Department has ruled three times in the last 15
years that the activities encompassed by section 1720(a)(2) must
be limited to those listed in section 1720(a)(1). They cite Orange
County Biosolids and two other Department decisions. (See
Dept. of Industrial Relations, PW Case No. 2006-022 (Jan. 12,


15
      (Dept. of Industrial Relations, PW Case No. 2005-009
(Apr. 21, 2006)  [as of Mar. 29, 2021] (Orange County
Biosolids)). All Internet citations in this opinion are archived
by    year,    docket    number,      and     case   name     at
.


                                 24
        KAANAANA v. BARRETT BUSINESS SERVICES, INC.
                 Opinion of the Court by Corrigan, J.


2007)     [as of Mar. 29, 2021]; Dept. of Industrial Relations, PW
Case       No.        2005-039        (Apr.        25,      2007)
 [as of Mar. 29, 2021].)
       Deference to these decisions is unwarranted.           The
Department’s interpretation in these decisions is neither long-
standing nor consistent. Contrary to amici curiae’s argument,
these decisions do not span 15 years. All three were issued
within a 13-month period in 2006 and 2007. Before and after
that time, the Department gave a broader meaning to the term
work in section 1720(a)(2). In 2002, the Department concluded
that the hauling and disposing of wastewater materials for a
utility district qualified under section 1720(a)(2) “because it is
work done for a utility district.” (Dept. of Industrial Relations,
PW      Case     No.    2002-005    (July    1,   2002)    p.    2
 [as of Mar. 29, 2021].) Later the same year, it
concluded the inspecting and testing of sewer lines for a
sanitation district was subject to prevailing wage requirements
because it was “work done for” a covered district. (Dept. of
Industrial Relations, PW Case No. 2001-068 (July 19, 2002) p. 6
 [as of Mar. 29, 2021].) Finally, the Department ruled
in 2016 “that maintenance of equipment for a water district
constituted a public work” under section 1720(a)(2). (Kaanaana,
supra, 29 Cal.App.5th at p. 796, citing Dept. of Industrial
Relations, PW Case No. 2015-016 (Feb. 5, 2016)
 [as of Mar. 29, 2021].)          None of those decisions



                                 25
        KAANAANA v. BARRETT BUSINESS SERVICES, INC.
                 Opinion of the Court by Corrigan, J.


suggested that the range of activities that qualify as “work”
under section 1720(a)(2) is limited by section 1720(a)(1).
      Where, as here, an administrative body has repeatedly
changed its stance on the scope of a statute over a short period,
its position does not warrant the deference it might typically be
accorded. (See Murphy v. Kenneth Cole Productions, Inc. (2007)
40 Cal.4th 1094, 1105, fn. 7.) Moreover, as the Court of Appeal
noted, Department has “de-designated” these past decisions as
precedential, suggesting Department has concluded they should
not be entitled to deference. (Kaanaana, supra, 29 Cal.App.5th
at p. 795.) Finally, the issue here is “a pure one of statutory
interpretation”; thus, Department has no “ ‘ “comparative
interpretative advantage over the courts.” ’ ” (Duncan, supra,
162 Cal.App.4th at p. 304; see also Center for Biological
Diversity v. Department of Fish & Wildlife (2015) 62 Cal.4th 204,
236.)
           3.     Other Claims
      Barrett argues there is no logical reason why the
Legislature would have applied the prevailing wage laws to a
broader range of activities when done for covered districts than
for other government agencies.16 But it offers no reason to think
that belt sorters materially differ from laborers whose work falls
under the other provisions of section 1720(a), in terms of their


16
      Barrett cites Westbrook v. Mihaly (1970) 2 Cal.3d 765 for
support. The case is inapposite. Westbrook addressed a claim
by San Francisco voters that the state Constitution’s two-thirds
majority approval requirement for incurring public debt (Cal.
Const., art. XI, § 18) violated their equal protection rights by
weighting individual votes differently. (Westbrook, at p. 781.)
The opinion manifestly involves a completely different question
from that presented here.


                                 26
           KAANAANA v. BARRETT BUSINESS SERVICES, INC.
                  Opinion of the Court by Corrigan, J.


vulnerability to exploitation, their risk of receiving substandard
wages, or their need for higher compensation to make up for the
lack of benefits normally associated with public employment.
     Neither the statute nor its legislative history explains why
the Legislature singled out work done for covered districts in
section 1720(a)(2). But the fact remains that it did. The
Legislature is permitted to attack problems one step at a time,
deciding in which context an issue is most pressing. “Such line
drawing is the province of legislative bodies, and ‘the precise
coordinates of the resulting legislative judgment [are] virtually
unreviewable, since the legislature must be allowed leeway to
approach a perceived problem incrementally.’ ” (California
Grocers Assn. v. City of Los Angeles (2011) 52 Cal.4th 177, 210.)
      D.     Conclusion
      The most reasonable interpretation of “public works” in
section 1720(a)(2) is that it is not limited by a different definition
set out in section 1720(a)(1). This interpretation gives effect to
all parts of the covered district provision and recognizes the
difference between definitions based on the tasks performed and
section 1720(a)(2), whose coverage turns on the governmental
entity for which the work is done. The belt sorters’ labor
qualifies as “public works” under section 1720(a)(2).




                                  27
      KAANAANA v. BARRETT BUSINESS SERVICES, INC.
              Opinion of the Court by Corrigan, J.


                   III. DISPOSITION
    The judgment is affirmed.
                                                     CORRIGAN, J.




We Concur:

CANTIL-SAKAUYE, C. J.
LIU, J.
CUÉLLAR, J.
KRUGER, J.
GROBAN, J.
JENKINS, J.




                              28
   KAANAANA v. BARRETT BUSINESS SERVICES, INC.
                             S253458


             Concurring Opinion by Justice Kruger


       I agree with the majority opinion, which I have signed.
The result in this case follows from the text of Labor Code
section 1720, which defines the term “public works” much more
broadly when the work is performed for irrigation districts,
utility districts, and others of a similar type than when it is
performed for any other kind of public agency. Wherever the
outer limits of this special districts definition may lie, the belt-
sorting work performed by plaintiffs in this case falls well within
its scope. I write separately, however, to call attention to the
seeming incongruity in the statute we are interpreting: Why,
precisely, did the Legislature choose to treat work for utility and
other covered districts so differently from work for other public
agencies? (See maj. opn., ante, at p. 27.) Whatever reasons the
Legislature may once have had, they have been lost in the mists
of time. Now, more than 80 years after the statute was first
enacted, the Legislature may wish to revisit the issue.
      Part of the mystery stems from the nature of the statutory
definition in Labor Code section 1720. It so happens that this is
a prevailing wage case, but section 1720 is not part of the
prevailing wage law. It is, rather, the product of a 1930’s
consolidation of a series of public works definitions, each
adopted to apply only to an individual statute, into a single
omnibus definition simultaneously applicable to a chapter’s
worth of statutory protections — including, but not at all limited
to, the prevailing wage law. (Stats. 1937, ch. 90, § 1720, p. 241;

                                 1
         KAANAANA v. BARRETT BUSINESS SERVICES, INC.
                        Kruger, J., concurring


see Stats. 1929, ch. 793, § 1, p. 1603 [prior definition for eight-
hour day statute]; Stats. 1931, ch. 397, § 4, pp. 911–912 [prior
definition for the Prevailing Wage Act]; Stats. 1931, ch. 398, § 3,
p. 914 [prior definition for the Public Works Alien Employment
Act]; Stats. 1933, ch. 174, § 1, p. 621 [prior definition for
prohibition on charging fees to place workers in public work].)
That consolidation resulted in a multiprong definition under
which irrigation, utility, reclamation, improvement, and similar
special districts, alone among public agencies, were singled out
to have an apparently broader slice of their activities treated as
public works. (See Lab. Code, § 1720, former subd. (b), enacted
by Stats. 1937, ch. 90, § 1720, p. 241; Lab. Code, § 1720, subd.
(a)(2).)
     This is at least a little peculiar. There is nothing
immediately and obviously distinctive about irrigation districts,
reclamation districts, and the like, that explains why they
should be singled out in this fashion. The prong of the definition
governing irrigation and other special districts first appeared,
in substantially similar form, in a maximum-hour law. (See
Stats. 1929, ch. 793, § 1, p. 1603.) It is not clear why the
maximum-hour law had included a special definition for the
covered districts, however, nor is it clear why the Legislature
saw fit to apply the same definition for purposes of all of the
other public works protections in the Labor Code. Certainly the
Legislature is entitled to draw such distinctions. (See maj. opn.,
ante, at p. 27.) But if the Legislature had a considered reason
for this differential treatment of various kinds of public
agencies, that reason is not readily apparent from the historical
record.
     This feature of the statutory public works definition was
apparently obscure enough that, for decades after its enactment,

                                  2
        KAANAANA v. BARRETT BUSINESS SERVICES, INC.
                       Kruger, J., concurring


it appears no one thought to apply the language of the special
districts definition to the sort of work plaintiffs here perform.
That omission does not license us to disregard the language of
the governing definition, which is most naturally read to cover
such work, and the majority opinion rightly declines to do so.
But it does suggest that any incongruity in the scope of public
works coverage for these districts, as opposed to other public
entities, may simply have flown under the radar until now.
With today’s decision, that is no longer the case. Whether the
result is desirable policy is a matter beyond our purview, but it
is not beyond the Legislature’s. The Legislature can, if it sees
fit, adjust the statutory definition to align with its current
conception of the appropriate scope of the prevailing wage law
and the other protections to which the definition applies.
                                                  KRUGER, J.


We Concur:
CANTIL-SAKAUYE, C. J.
JENKINS, J.




                                 3
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion Kaanaana v. Barrett Business Services, Inc.
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XX 29 Cal.App.5th 778
Rehearing Granted

__________________________________________________________________________________

Opinion No. S253458
Date Filed: March 29, 2021
__________________________________________________________________________________

Court: Superior
County: Los Angeles
Judge: John Shepard Wiley, Jr.

__________________________________________________________________________________

Counsel:

Hayes Pawlenko, Matthew B. Hayes and Kye D. Pawlenko for Plaintiffs and Appellants.

Hinshaw & Culbertson, Frederick J. Ufkes and Filomena E. Meyer for Defendants and Respondents.

Lewis Brisbois Bisgaard & Smith, Lann G. McIntyre, Claire Hervey Collins and Paul J. Beck for County
Sanitation District No. 2 of Los Angeles County, League of California Cities, California State Association
of Counties, California Special Districts Association, California Association of Sanitation Agencies and
Association of California Water Agencies as Amici Curiae on behalf of Defendants and Respondents.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Kye Pawlenko
Hayes Pawlenko LLP
595 E. Colorado Blvd., Suite 303
Pasadena, CA 91101
(626) 808-4357

Frederick J. Ufkes
Hinshaw & Culbertson LLP
350 S. Grand Ave., Suite 3600
Los Angeles, Ca 90071
(310) 909-8058